DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8-19, 21-25, 28-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0082254 to Benischek et al. Benischek in view of US Patent No. 5,070,483 to Berni (Berni) and US Patent No. 7,405,834 to Marron et al. (Marron).
Claim 1

Benischek does not teach directing the EM beam at an aboveground geological location, receiving reflected EM radiation from the aboveground geological location and determining a surface movement profile.  Berni teaches detecting ground motion by directing a laser beam at the ground and detecting the reflection (Figs. 2, 3, col. 4, lines 44-63; col. 9, lines 47-62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking, as taught by Benischek, to include detecting motion of the surface, as taught by Berni, because then seismic exploration over a greater area would have been achieved more quickly (Berni, col. 2, lines 42-61; col. 3, lines 40-45).
Benischek does not teach a spatial heterodyne EM detector.  Marron teaches a spatial heterodyne EM detector.  It would have been obvious to one of ordinary skill in 
Claim 2
Benischek teaches that the aboveground geological location comprises at least one location selected from a group comprising a ground based area, an oilfield location, a gas well location, an oil well location, a disposal well location, a water well location, a coal bed methane well location, a shale oil location, a location including a horizontal well, a location including a well fluidly coupled to a hydrocarbon formation having sour hydrocarbons, a location including a well fluidly coupled to a shallow formation, a tubular extending from a well head, a well head, a treating line fluidly coupled to a well head, treating equipment positioned at the geological location, an earth based location, an artificial structure, a pump, a fluid pit, and a fluid positioned in a fluid pit, and a location including an exploration area, (Benischek, Fig. 1, production well 10; par. 26).
Claim 4
Benischek teaches that the EM interrogation device includes a first EM interrogation device having a first line of sight value to the above ground geological location and a second EM interrogation device having a second line of sight value to the aboveground geological location, wherein an azimuthal difference between the first line of sight value and the second line of sight value includes at least one of the difference values comprising between 15 degrees and 165 degrees, between 30 degrees and 150 
Benischek does not teach directing the EM beam at an aboveground geological location for the two lines of sight.  Berni teaches detecting ground motion by directing a laser beam at the ground and detecting the reflection (Figs. 2, 3, col. 4, lines 44-63; col. 9, lines 47-62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking, as taught by Benischek, to include detecting motion of the surface, as taught by Berni, because then seismic exploration over a greater area would have been achieved more quickly (Berni, col. 2, lines 42-61; col. 3, lines 40-45).
Claim 6
Benischek teaches that each EM interrogation device further includes an associated drift implementation circuit structured to induce movement of the associated EM interrogation device when determining the movement profile, each drift implementation circuit further structured to induce at least one movement path selected from a group comprising a structured horizontal path, a structured vertical path, a structured path having horizontal and vertical components, a randomized horizontal path, a randomized vertical path, a structured path having randomized horizontal and randomized vertical components, a path having one of the horizontal and vertical components structured and the other of the horizontal and vertical components randomized, a path selected in response to a position value of a feature positioned at the geological location, a path selected in response to a change in a position value of a feature positioned at the geological location, and a path selected in response to a 
Benischek does not teach determing the surface profile or selecting a position value of a feature positioned at the aboveground geological location and path selection in response to the positions at the aboveground geological location.  Berni teaches detecting ground motion by directing a laser beam at the ground and detecting the reflection (Figs. 2, 3, col. 4, lines 44-63; col. 9, lines 47-62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking, as taught by Benischek, to include detecting motion of the surface, as taught by Berni, because then seismic exploration over a greater area would have been achieved more quickly (Berni, col. 2, lines 42-61; col. 3, lines 40-45).
Claim 8
Benischek teaches that the species of interest comprises at least one species selected from the group comprising CO2, H2S, a natural gas component, a tracer material, a material indicative of a release of a treatment fluid, a material indicative of a release of formation gases, a material indicative of a release of wellhead gases, and a material indicative of a release of an energized treatment fluid (pars. 46, 68, oil particles, hydrocarbons).
Claim 9
Benischek teaches that the aboveground geological location includes an investigation surface, wherein the EM interrogation device is further structured to interrogate the investigation surface with EM radiation including at least a selected 
Claim 10
Benischek teaches that the controller further comprises a fluid reservoir volume resolving circuit structured to determine at least one of a volume of fluid in a fluid reservoir and a differential volume of fluid in a fluid reservoir (par. 64).
Claim 11
Benischek teaches an energy communication circuit vibrationally coupled to at least one of the locations of the group of aboveground geological locations (pars. 26, 27).
Claim 12
Benischek teaches that the energy communication circuit comprises at least one device selected from a group of devices comprising a logging device, an explosive device, a physical impulse device, a measurement while drilling (MWD) device, a logging while drilling (LWD) device, and a physical stimulus device (pars. 26, 27).
Claim 13
Benischek teaches that the controller further comprises a communication identifier circuit structured to interpret a communication from the energy communication circuit in response to at least one value from the geologic movement identification circuit, the at least one value corresponding to the at least one of the locations of the group of aboveground geological locations, and the at least one value including at least 
Claim 14
Benischek teaches that the controller further comprises a perforation confirmation circuit, the perforation confirmation circuit structured to determine at least one of a perforation indication and a perforation location in response to at least one value from the geologic movement identification circuit, the perforation confirmation circuit further structured to interpret a highest amplitude position of the surface movement profile of the aboveground geological location, and to determine the perforation location in response to the highest amplitude position, the highest amplitude position including at least one amplitude selected from a group comprising a position displacement amplitude, a velocity amplitude, and an acceleration amplitude (pars. 59, 64, 67, 68; Fig. 5B).
Claim 15
Benischek teaches that the perforation confirmation circuit is further structured to interpret a temporal perforation value and to determine the at least one of the perforation indication and the perforation location further in response to the temporal perforation value (pars. 56, 69).
Claim 16
Benischek teaches an energy communication circuit vibrationally coupled to at least one of the locations of the group of aboveground geological locations wherein the perforation confirmation circuit is further structured to determine the at least one of the 
Claim 17
Benischek teaches that the controller further comprises a treatment integrity identification circuit structured to determine a treatment integrity value in response to the surface movement profile of the aboveground geological location (pars. 56, 63, 48, 69, 70).
Claim 18
Benischek teaches that the treatment integrity value includes at least one value selected from a group comprising a treatment success value, a treatment containment value, a treatment vertical extent value, a treatment horizontal extent value, and a treatment failure type value (pars. 56, 63, 48, 69, 70).
Clam 19
Benischek teaches a diagnostic fluid reservoir in fluid communication with a second aboveground geological location and optically visible to the EM interrogation device, wherein the treatment integrity identification circuit is further structured to determine the treatment integrity value in response to a presence of a species of interest in the diagnostic fluid reservoir (par. 49; Fig. 1).
Claim 21
Benischek teaches that the species of interest comprises at least one species selected from a group comprising C02, H2S, a natural gas component, an acid, a tracer material, a tracer fluid substrate, a material indicative of a release of a treatment fluid, a material indicative of a release of formation gases, a material indicative of a release of 
Claim 22
With regard to an electromagnetic (EM) interrogation device having an EM emitter structured to direct an EM beam at a geological location, Benischek teaches transmitting pulsed electromagnetic beams using six EM antennae (Fig. 2, antennae 2a-2f; pars. 29, 30).  With regard to the geological location including at least one location selected from a group comprising a ground based area, an oilfield location, a gas well location, an oil well location, a disposal well location, a water well location, a coal bed methane well location, a shale oil location, a location including a horizontal well, a location including a well fluidly coupled to a hydrocarbon formation having sour hydrocarbons, a location including a well fluidly coupled to a shallow formation, a tubular extending from a well head, a well head, a treating line fluidly coupled to a well head, treating equipment positioned at the geological location, an earth based location, an artificial structure, a pump, a fluid pit, a fluid positioned in a fluid pit, and a location including an exploration area, Benischek teaches at least a production well (Benischek, Fig. 1, production well 10; par. 26).  With regard to the EM interrogation device further including a detector array structured to receive from the geological location a reflected EM radiation, Benischek teaches six receivers positioned to receive the electromagnetic reflections from the reservoir (pars. 56, 58, 59; Fig. 5, receivers 9a-9f).  With regard to the reflected EM radiation including at least a spectral frequency value, the EM interrogation device structured to interrogate the geological location and an investigation surface of the geographic location, Benischek teaches interrogating the air between the 
With regard to a controller having at least one of a geologic movement identification circuit structured to determine a movement profile of the geological location in response to the reflected EM radiation, Benischek teaches a digital signal processor that receives the reflected signals and processes the signals to determine relative movement of the oil and/or water within the reservoir (pars. 59, 65, 66).  With regard to a composition discrimination circuit structured to determine, in response to the reflected EM radiation, the presence of a species of interest in at least one of the air volume and on the investigation surface, and a treatment integrity identification circuit structured to determine a treatment integrity value in response to the presence of the species of interest, Benischek teaches mapping different regions including regions including air and determining if alternative measures need to be taken (pars. 56, 63, 48, 69, 70).
Benischek does not teach directing the EM beam at an aboveground geological location, receiving reflected EM radiation from the aboveground geological location and determining a surface movement profile.  Berni teaches detecting ground motion by directing a laser beam at the ground and detecting the reflection (Figs. 2, 3, col. 4, lines 44-63; col. 9, lines 47-62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking, as taught by Benischek, to include detecting motion of the surface, as taught by Berni, because then seismic exploration over a greater area would have been achieved more quickly (Berni, col. 2, lines 42-61; col. 3, lines 40-45).

Claim 23
Benischek teaches that the treatment integrity value comprises at least one value selected from a group comprising a treatment success value, a treatment containment value, a treatment vertical extent value, a treatment horizontal extent value, and a treatment failure type value, the treatment failure type value including a value selected from a group comprising an equipment failure value, a treating line failure value, a formation containment failure value, a well head failure value, and a wellbore failure value (pars. 56, 63, 48, 69, 70).
Claim 24
Benischek teaches a wellbore fluidly coupled to a second aboveground geological location, a diagnostic fluid reservoir in fluid communication with the second aboveground geological location and optically visible to the EM interrogation device, wherein the controller further comprises a treatment integrity identification circuit structured to determine a treatment integrity value in response to the species of interest in the diagnostic fluid reservoir (par. 49; Fig. 1).
Claim 25

Benischek does not teach directing the EM beam at an aboveground geological location, receiving reflected EM radiation from the aboveground geological location and determining a surface movement profile.  Berni teaches detecting ground motion by directing a laser beam at the ground and detecting the reflection (Figs. 2, 3, col. 4, lines 44-63; col. 9, lines 47-62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking, as taught by Benischek, to include detecting motion of the surface, as taught by Berni, because then seismic exploration over a greater area would have been achieved more quickly (Berni, col. 2, lines 42-61; col. 3, lines 40-45).

Claim 28
Benischek teaches determining vibrational information from at least one component selected from a tubular extending from a well head, a well head, a treating line fluidly coupled to a well head, an earth based location, an artificial structure, a speaker, and the fluid reservoir (par. 26; Figs. 1; Fig. 2, antennae a-2f; par. 29).
Claim 29
Benischek teaches providing vibrational information with an energy communication circuit, the energy communication circuit including at least one device selected from a group comprising a logging device, an explosive device, a physical impulse device, a measurement while drilling (MWD) device, a logging while drilling (LWD) device, and a physical stimulus device (pars. 26, 27).
Claim 30
Benischek teaches interpreting a communication from the energy communication circuit in response to at least one value from the surface movement profile of the aboveground geological location, wherein the at least one value from the movement profile of the aboveground geological location comprises at least one parameter 
Claim 31
Benischek teaches determining at least one of a perforation indication and a perforation location in response to at least one value from the surface movement profile of the aboveground geological location (pars. 59, 64, 67, 68; Fig. 5B).
Benischek does not teach performing the processing on a surface movement profile.  Berni teaches detecting ground motion by directing a laser beam at the ground and detecting the reflection (Figs. 2, 3, col. 4, lines 44-63; col. 9, lines 47-62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking, as taught by Benischek, to include detecting motion of the surface, as taught by Berni, because then seismic exploration over a greater area would have been achieved more quickly (Berni, col. 2, lines 42-61; col. 3, lines 40-45).
Claim 32
Benischek teaches that the determining the at least one of the perforation indication and the perforation location includes interpreting a highest amplitude position of the surface movement profile and determining the perforation location in response to the highest amplitude position, wherein the highest amplitude position consists of at least one amplitude selected from a position displacement amplitude, a velocity amplitude, and an acceleration amplitude (pars. 59, 64, 67, 68; Fig. 5B).
Claim 33

Claim 34
Benischek teaches determining a treatment integrity value in response to the reflected EM radiation, the treatment integrity value including at least one value selected from a group comprising a treatment success value, a treatment containment value, a treatment vertical extent value, a treatment horizontal extent value, and a treatment failure type value, the treatment failure type value includes a value selected from a group comprising an equipment failure value, a pressure treatment height growth value, a treating line failure value, a well head failure value, and a wellbore failure value (pars. 56, 63, 48, 69, 70).
Claim 35
Benischek teaches determining a treatment integrity value in response to the presence of the species of interest, the treatment integrity value comprising at least one value selected from a group comprising a treatment success value, a treatment containment value, a treatment vertical extent value, a treatment horizontal extent value, and a treatment failure type value, the treatment failure type value includes a value selected from a group comprising an equipment failure value, a pressure treatment height growth value, a treating line failure value, a well head failure value, and a wellbore failure value (pars. 67, 48, 69, 70).
Claim 36
Benischek teaches performing the interrogating with a plurality of EM beams from a plurality of EM interrogation devices (par. 29).
Claim 38
Benischek teaches that the plurality of EM interrogation devices includes a first EM interrogation device having a first line of sight value and with a second EM interrogation device having a second line of sight value, and providing an azimuthal difference between the first line of sight value and the second line of sight value, wherein the azimuthal difference comprises at least one difference value selected from the difference values consisting of: between 15 degrees and 165 degrees, between 30 degrees and 150 degrees, between 45 degrees and 135 degrees, between 75 degrees and 105 degrees, and about 90 degrees (par. 59, about 45 degrees).
Claim 39
Benischek teaches inducing movement of at least one of the plurality of the EM interrogation devices (par. 40).
Claim 40
Benischek teaches that the inducing movement of the at least one of the EM interrogation devices comprises inducing at least one movement path selected from a group comprising a structured horizontal path, a structured vertical path, a structured path having horizontal and vertical components, a randomized horizontal path, a randomized vertical path, a structured path having randomized horizontal and randomized vertical components, a path having one of the horizontal and vertical components structured and the other of the horizontal and vertical components .
Claims 5 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benischek in view of Berni and Marron, as applied to claims 1 and 36, and further in view of US Patent Application Publication 2014/0010046 to Brune (Brune).
Claim 5
Benischek, Berni and Marron teach all the limitations of claim 1 upon which claim 5 depends.  Benischek, Berni and Marron do not teach that the controller further comprises at least one of a wave identification circuit structured to separate a compression wave value and a shear wave value in response to the movement profile of the geological location, a noise reducing circuit structured to perform a noise reduction operation on the reflected EM radiation, and a treatment equipment description circuit structured to determine a treatment equipment description value in response to the reflected EM radiation, and a treatment description integration circuit structured to determine at least one treatment relevant parameter in response to the treatment equipment description value, and to provide the treatment relevant parameter to a treatment controller.  Brune teaches the separation of compressional waves from shear waves as well as for determining the direction of each (pars. 23, 26, 27).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking combination, as taught by 
Claim 37
Benischek, Berni and Marron teach all the limitations of claim 36 upon which claim 37 depends.  Benischek, Berni and Marron do not teach separating a compression wave value and a shear wave value in response to reflected radiation from the plurality of EM beams.  Brune teaches the separation of compressional waves from shear waves as well as for determining the direction of each (pars. 23, 26, 27).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking combination, as taught by Benischek, Berni and Marron, to include separation of different types of waves, as taught by Brune, because then further information would be available to determine the cause of the received measurements.
Claims 20 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benischek, Berni and Marron, as applied to claims 17 and 26, and further in view of US Patent Application Publication 2015/0356521 to Sridhar et al. (Sridhar).
Claim 20
Benischek, Berni and Marron teach all the limitations of claim 17 upon which claim 20 depends.  Benischek, Berni and Marron do not teach that the controller further comprises a treatment integrity identification circuit structured to determine a treatment integrity value in response to the movement profile of the geological location.  Sridhar teaches indicating maintenance and the procedure for maintenance (pars. 74, 35, 36, 
Claim 42
Benischek, Berni and Marron teach all the limitations of claim 26 upon which claim 42 depends.  Benischek, Berni and Marron do not teach determining a treatment equipment description value in response to the reflected EM radiation, wherein the determining the treatment equipment description value includes performing at least one operation selected from a group comprising directly observing movement of a mechanical portion of a target treatment equipment, interrogating frequency based content from an observed surface, wherein the observed surface is in vibrational communication with a target treatment equipment, receiving synchronized communications from at least one of a noise source and a target treatment equipment, and enhancing information from the reflected EM radiation in response to the synchronized communications.  Sridhar teaches indicating maintenance and the procedure for maintenance (pars. 74, 35, 36, 37, 79).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking combination, as taught by Benischek, Berni and Marron, to include indicating the type of maintenance needed, as taught by Sridhar, because then there would have been increased asset utilization (Sridhar, par. 3).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benischek, Berni and Marron.
Claim 41
Benischek, Berni and Marron teach all the limitations of claim 25 upon which claim 42 depends.  Benischek, Berni and Marron do not teach performing a noise reduction operation on the reflected EM radiation, the noise reduction operation including performing at least one operation selected from a group comprising a common mode noise reduction, a band pass filter noise reduction, a gap band filter noise reduction, a low pass filter noise reduction, and a high pass filter noise reduction.  The Examiner takes Official Notice that noise reduction is well known.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fluid movement tracking combination, as taught by Benischek, Berni and Marron, to include noise reduction, because then useful data would have been more easily observed.
Allowable Subject Matter
Claim 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. Applicant states that Berni and Benischek teach away from using spatial heterodyne.  Applicant states that Berni only teaches temporal heterodyne and that Benischek  does not mention using heterodyne of any type and requires low .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864